1    MARILYN FINE, ESQ.
     Nevada Bar No. 5949
2    E-mail: mfine@nevadafirm.com
     JESSICA M. LUJAN, ESQ.
3    Nevada Bar No. 14913
     E-mail: jlujan@nevadafirm.com
4    HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
5    Las Vegas, Nevada 89101
     Telephone: (702) 791-0308
6    Facsimile: (702) 791-1912

7    Attorney for Equity Title, LLC dba
     Equity Title of Nevada
8

9                                UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA

11
     HSBC BANK USA, NATIONAL             CASE NO.: 2:20-cv-2280- RFB-BNW
12   ASSOCIATION, AS TRUSTEE FOR LEHMAN
     MORTGAGE TRUST MORTGAGE PASS-
13   THROUGH CERTIFICATES SERIES 2006-7, STIPULATION AND ORDER TO
                                         EXTEND TIME PERIOD FOR REPLY
14                                       IN SUPPORT OF MOTION TO DISMISS
                         Plaintiff,
          v.                             [ECF Nos. 20, and 43]
15

16   FIDELITY NATIONAL TITLE GROUP,
     INC.; COMMONWEALTH LAND TITLE
     INSURANCE COMPANY; EQUITY                           [First Request]
17
     TITLE, LLC dba EQUITY TITLE OF
18   NEVADA; DOE INDIVIDUALS I through
     X; and ROE CORPORATIONS XI through
19
     XX, inclusive,
20
                                 Defendants.
21

22          Defendant, Equity Title, LLC dba Equity Title of Nevada (“Equity Title”), and Plaintiff,

23   HSBC Bank USA, National Association, as Trustee for Lehman Mortgage Trust Mortgage Pass-

24   Through Certificates Series 2006-7 (“HSBC”), by and through their counsel of record, hereby

25   stipulate and agree as follows:

26          1.      On December 16, 2020, HSB filed its Complaint in the Eighth Judicial District

27   Court, Case No. A-20-826559-C; and Defendant Commonwealth Land Title Company filed its

28   petition for removal to this Court [ECF Nos. 1 and 1-1]




                                                   -1-
1             2.   HSBC served Equity Title with the summons and complaint on January 6, 2021

2    [ECF No. 9]; and Equity Title filed a Motion to Dismiss on February 9, 2021 [ECF No. 20].

3             3.   HSBC filed its Opposition to Equity Title’s Motion to Dismiss on April 26, 2021

4    [ECF No. 43], resulting in deadline of May 3, 2021 for Equity Title’s Reply.

5             4.   Equity Title inadvertently failed to file a Reply in Support of its Motion to Dismiss

6    by this deadline due to a calendaring problem and inter-office miscommunications. Equity Title

7    is requesting leave to file a Reply after the initial deadline, and HSBC has graciously agreed to

8    stipulate to extend the deadline to May 24, 2021, agreeing that the circumstances are excusable

9    neglect. The parties agree that the extension is prudent under LR IA 6-1.
10            5.   This is Equity Title’s first request for an extension, and it has been made in good

11   faith.

12            IT IS SO STIPULATED.

13   DATED this 18th day of May, 2021                DATED this 18th day of May, 2021

14   WRIGHT, FINLAY & ZAK, LLP                       HOLLEY DRIGGS
15

16
     /s/ Darren T. Brenner                           /s/ Marilyn Fine
     Darren T. Brenner, Esq.                         Marilyn Fine, Esq.
     Christina Miller, Esq.                          Jessica M. Lujan, Esq.
17   WRIGHT, FINLAY & ZAK, LLP                       400 South Fourth Street, 3rd Floor
     7785 W. Sahara Ave., Suite 200                  Las Vegas, NV 89101
18   Las Vegas, NV 89117Attorneys for                Attorneys for Defendant Equity Title, LLC dba
     Plaintiff HSBC Bank USA, National               Equity Title of Nevada
19   Association, as Trustee for Lehman
     Mortgage Trust Mortgage Pass-Through
20   Certificates Series 2006-7
21

22            IT IS SO ORDERED:
23

24   DATED: May 19, 2021.
25

26

27

28



                                                   -2-
